Citation Nr: 0520655	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  03-12 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
$1,685.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to January 
1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 decision of the Committee on 
Waivers and Compromises (the Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that partially granted a request for waiver of 
recovery of an overpayment of VA service-connected benefit 
payments in the amount of $1,685; the Committee waived 
recovery of $843, thus leaving a remaining overpayment of 
$842 that was subject to recovery.  However, in an April 2003 
decision, after finding that the veteran had engaged in bad 
faith and that waiver of recovery of the overpayment was 
precluded by that bad faith, the Committee reinstated the 
full amount of the overpayment that was subject to recovery.  
The veteran testified before the Board at a hearing held at 
the RO in February 2005.


FINDINGS OF FACT

1.  All notices and assistance owed to the veteran have been 
provided, and all evidence needed for disposition of the 
claim has been obtained.

2.  The veteran is in receipt of monthly VA compensation 
benefits.  On October 8, 1999, he notified the RO that his 
divorce would become final the very next day.  

3.  The RO adjusted the veteran's monthly compensation 
benefits in June 2001, resulting in an overpayment of VA 
disability compensation benefits in the amount of $2,393, 
which was later reduced to $1,685.  As of April 2003, when 
the Committee issued a revised decision, $843 of that amount 
had not been recovered.

4.  The veteran did not engaged in fraud, misrepresentation, 
or bad faith in the creation of the debt.

5.  The veteran was at very minimal fault in the creation of 
the debt; VA was at greater fault in the creation of the 
debt.

6.  Recovery of the overpayment would not impose a financial 
hardship on the veteran or defeat the purpose of his VA 
disability compensation benefits.

7.  While the veteran did not detrimentally rely on the 
overpayment, waiver of the recovery of the overpayment would 
produce unfair gain to the veteran.

8.  Recovery of $843 of the overpayment that had not yet been 
collected as of the Committee's April 2003 decision, and for 
which waiver of recovery was initially granted by the March 
2002 Committee decision, would be against the standards of 
equity and good conscience.


CONCLUSION OF LAW

The criteria for waiver of recovery of $843 of an overpayment 
of VA disability compensation benefits are met.  38 U.S.C.A.§ 
5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) and its implementing regulations became 
effective. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The initial adjudicative action in this 
matter was in March 2002, which is after the effective date 
of the VCAA of November 9, 2000.  

However, the VCAA and its implementing regulations do not 
apply in waiver cases because special "notice" provisions 
under Chapter 53 of Title 38 of the United States Code apply 
to the statutory right to request waiver of recovery of 
indebtedness.  See 38 U.S.C.A. § 5302 (West 2002); Barger v. 
Principi, 16 Vet. App. 132 (2002).

But even if the VCAA were applicable in this case, the Board 
finds that VA has satisfied any duties to notify and assist 
the veteran.  The veteran has been notified of the applicable 
laws and regulations, the evidence considered by the 
Committee, and the reasons for its determination.  The duty 
to notify has been satisfied as the veteran has been provided 
with notice of what is required to substantiate his claim.  
The RO sent the veteran correspondence in March 2002 and a 
statement of the case in April 2003.  As discussed below, the 
Committee erroneously found that waiver of recovery of the 
overpayment was precluded by the veteran's bad faith, and the 
April 2003 statement of the case reflected this conclusion.  
However, the earlier correspondence from the RO and the 
Committee's original decision from March 2002 both reflected 
all of the relevant laws regarding waivers of recovery of 
overpayment.  Thus, the veteran has been informed of all 
applicable laws and regulations.  Any defect with regard to 
the timing and content of the notices to the veteran was 
harmless because of the thorough and informative notices 
provided throughout the adjudication of the claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its "duty to notify" the veteran.

VA has also satisfied any duty to assist the veteran.  The RO 
made reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, such as seeking financial 
status reports.

Thus, even if the VCAA were applicable, the Board finds that 
the VA would have satisfied all duties to notify and assist 
the veteran thereunder.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  All relevant facts have been 
adequately developed to the extent necessary; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
under both the former law and the new VCAA.  38 U.S.C.A. §§ 
5107(a), 5103, 5103A; 38 C.F.R. § 3.159.

The Board now turns to the merits of the veteran's request 
for waiver of recovery of the overpayment.

In September 1998, the veteran was awarded service-connected 
VA disability compensation benefits at the 40 percent rate, 
effective January 31, 1998, with an additional allowance for 
his spouse and child.  In June 2000, the combined disability 
rating was increased to 60 percent, effective April 30, 1999.  

The veteran's estranged spouse requested apportionment of his 
VA benefits in March 1999.  She attached a copy of her 
petition for dissolution of the marriage, which was filed in 
the appropriate state court on February 11, 1999.

The RO wrote to the veteran in July 1999 that it intended to 
reduce his monthly award payments as of March 1, 1999, 
because the RO had received evidence of a divorce decree 
showing that the veteran had been divorced since February 11, 
1999.  It appears that the RO erroneously misconstrued the 
petition for dissolution of marriage that the veteran's 
spouse had submitted in connection with her apportionment 
request in March 1999 as the actual divorce decree.  In fact, 
as of July 1999, there was not yet any official divorce 
decree that could possibly be filed.  

In a response in August 1999, the veteran indicated that the 
divorce was not yet final.  Incidentally, the RO denied the 
estranged spouse's request for apportionment of benefits in 
September 1999.

On October 8, 1999, the veteran wrote to the RO that his 
divorce was to become final on October 9, 1999, according to 
his lawyer.  He indicated that he would send a copy of the 
official final divorce decree as soon as he had received a 
copy.

In November 2000, on a VA Form 21-686C (Declaration of Status 
of Dependents), the veteran indicated that he was divorced on 
October 9, 1998.  

In June 2001, the RO proposed to reduce the veteran's 
compensation effective November 1, 1998, based on the loss of 
a dependent.

In October 2001, an award reflected the loss of the veteran's 
dependent (his ex-wife) for VA purposes, effective November 
1, 1998.  This change in status resulted in the creation of 
an overpayment of $2,393.  The RO notified the veteran of the 
overpayment in October 2001, and he was informed of the 
procedures for requesting a waiver of recovery of that 
overpayment.

In his October 2001 request for waiver of recovery of 
overpayment, the veteran cited financial hardship, with 
monthly income of $2,943 and monthly expenses of $1,776.

In March 2002, the RO reinstated the allowance for the 
veteran's spouse from November 1, 1998, to October 31, 1999.  
Apparently, in his October 2000 Declaration of Status of 
Dependents, the veteran had erroneously reported that he had 
become divorced on October 9, 1998, when in fact, he became 
divorced on October 9, 1999.  The reinstatement and 
adjustment lowered the amount of the overpayment from the 
original amount of $2,393 to a current amount of $1,685.

Later in March 2002, the Committee issued a decision that 
waived recovery of $843, thus leaving a remaining overpayment 
of $842 that was subject to recovery.  However, in an April 
2003 decision, after finding that the veteran had engaged in 
bad faith and that waiver of recovery of the overpayment was 
precluded by that bad faith, the Committee reinstated the 
full amount of the overpayment that was subject to recovery 
(that is, $1,685).  The claims folder indicates that the RO 
has already recovered the full amount of the overpayment.  

Waiver of recovery of any indebtedness is precluded if any 
one of the following elements is found to exist:  (1) fraud, 
(2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302 
(West 2002).  

"Bad faith" involves unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences; and 
results in a loss to the government.  38 C.F.R. § 1.965(b)(2) 
(2004).

In its April 2003 decision, the Committee found that the 
veteran had engaged in bad faith and that waiver of recovery 
of the overpayment was precluded; as a result, the Committee 
reinstated the full amount of the overpayment amount, that 
is, $1,685.

However, the Board can actually discern no bad faith on the 
part of the veteran.  At his February 2005 hearing before the 
Board, the veteran credibly testified that he never intended 
to deceive VA with regard to the actual date of his final 
divorce decree.  In fact, the record supports the conclusion 
that the veteran took many steps to notify the RO of the 
actual date when his divorce became final.  On October 8, 
1999, he wrote to the RO that the divorce would be finalized 
the very next day.  He indicated that he would send a copy of 
the final divorce decree.  Although he did not do so, there 
is no evidence to suggest that the veteran was taking steps 
to seek an unfair advantage, with knowledge of the likely 
consequences.  38 C.F.R. § 1.965(b)(2) (2004).  If at all, 
one day before the divorce became final, the veteran notified 
the RO of that impending event, demonstrating a lack of bad 
faith on the part of the veteran.

The Committee has pointed to various factors for the 
proposition that the veteran engaged in bad faith.  For 
instance, the veteran filed a VA Form 21-686C (Declaration of 
Status of Dependents) in November 2000 that indicated that he 
had been divorced since October 9, 1998.  This does not 
constitute any bad faith on the veteran's part.  To the 
contrary, this statement placed the veteran in a 
disadvantageous position because it erroneously resulted in 
the premature readjustment of his monthly VA compensation 
benefits and a greater debt charged against the veteran.

Similarly, the Board can identify no other evidence of fraud 
or misrepresentation.  See 38 U.S.C.A. § 5302.  Therefore, 
the Board disagrees with the Committee's decision in April 
2003 that found that waiver of recovery of the overpayment of 
$1,685 was precluded by bad faith.  The Board finds that 
there was no such legal bar to waiver of that recovery.

However, that does not end the inquiry.  Where bad faith, 
misrepresentation, and fraud are not shown, the Board must 
consider if recovery of the overpayment would be against 
equity and good conscience.  If collection of the debt is 
found to be against the standards of equity and good 
conscience, recovery of the overpayment must be waived.  38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.964, 1.965 (2004).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.

In making this determination, the Board must consider a list 
of elements (which is not intended to be an all-inclusive 
list); the list of elements is as follows:

1.  Fault of debtor.  Where actions of the debtor 
contribute to creation of the debt.

2.  Balancing of faults.  Weighing fault of the 
debtor against VA fault.

3.  Undue hardship.  Whether collection would 
deprive debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of 
benefits or recovery would nullify the objective 
for which the VA benefits were intended.

5.  Unjust enrichment.  Failure to make 
restitution would result in unfair gain to the 
debtor.

6.  Changing position to one's detriment.  
Reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal 
obligation.

38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all of these specifically enumerated elements.

VA's definition of "fault" is "[t]he commission or 
omission of an act that directly results in the creation of 
the debt."  Veterans Benefits Administration Circular 20- 
90-5 (Feb. 12, 1990).  Fault should be considered relative to 
the degree of control the claimant had over the circumstances 
leading to overpayment.

If control is established, even to a minor degree, the 
secondary determination is whether the debtor's actions were 
those expected of a person exercising a high degree of care, 
with due regard for the debtor's contractual responsibility 
to the Government.  The age, financial experience, and 
education of the debtor should also be considered in these 
determinations.

The Board finds minimal fault by the veteran in the creation 
of the debt.  The veteran certainly gave the RO the wrong 
date regarding his divorce when he ultimately filed his VA 
Form 21-686C (Declaration of Status of Dependent).  However, 
up to that point, he had taken every step to keep the RO 
apprised of his impending divorce.  Indeed, on October 8, 
1999, the day before the divorce became final, he notified 
the RO of that fact.  While he continued to receive an 
erroneous amount of benefits, he did timely notify VA of the 
impending change in his marital status.

By contrast, the RO took no steps to adjust the veteran's 
monthly compensation benefits until mid-2001, which was 
almost two years after the veteran notified VA of his soon-
to-be-finalized divorce.  Had VA taken steps to adjust the 
veteran's monthly compensation benefits earlier or to seek 
further verification from the veteran, the amount of the 
overpayment would have been substantially less.  The Board 
also points out that when the veteran's ex-wife sought 
apportionment of the veteran's VA benefits in March 1999, the 
RO proposed to reduce the veteran's monthly VA compensation 
within only a few months (by July 1999).  The RO took this 
step in July 1999 even though it erroneously characterized 
the petition for dissolution of marriage that the ex-wife had 
submitted as the actual divorce decree.  

Thus, the Board finds minimal fault on the veteran's part, 
which is outweighed by VA's fault in the creation of the 
debt.

The Board now turns to the question of undue financial 
hardship.  The veteran has submitted two financial status 
reports.  The first one, from February 2002, is somewhat 
unclear.  Although it appears to show monthly net income of 
$2,943 and total monthly expenses of $1,501, some of the 
figures appear to be uncertain and confusing.  Nevertheless, 
in February 2005, the veteran submitted an updated financial 
status report; the most recent report shows monthly net 
income of $1,686 and monthly expenses of $1,369.  On the 
basis of these reports (and primarily the less confusing 
February 2005 report), the Board concludes that the 
overpayment was subject to recovery with some, albeit 
minimal, impact on the veteran.  It appears that amount of 
the overpayment to be recovered was relatively little and 
capable of recovery within a short period of time.  The 
veteran testified before the Board that he was receiving VA 
educational assistance benefits and that he was doing "odd 
jobs here and there."  He did not suggest that the recovery 
of the overpayment would deprive him of basic necessities.  
See 38 C.F.R. § 1.965(a).

The Board finds that recovery of the overpayment would not 
nullify the objective for which the VA benefits were 
intended; the recovery would not defeat the purpose of the 
benefits.  See 38 C.F.R. § 1.965(a).  The veteran continued 
to receive substantial VA benefits while the recovery process 
transpired, thus enabling him to gain some compensation from 
VA because of his service-connected disabilities and the 
functional impairment related to those disabilities.  
Furthermore, the benefits in question which generated the 
overpayment were paid to the veteran by reason of his having 
a dependent spouse.  During the time for which the 
overpayment was generated, he had divorced and no longer had 
a dependent spouse to support.

The Board finds that waiver of recovery of the overpayment 
would unjustly enrich the veteran.  While the veteran was 
diligent in informing the RO of his marital status, waiver of 
recovery of the overpayment would give him additional 
benefits to which he was not legally entitled.  In that sense 
alone, failure to make restitution would produce unfair gain 
to the veteran.   

However, the Board also finds that the veteran did not change 
his position in reliance on the overpayment.  There is no 
suggestion by the veteran that he entered into any 
contractual or financial obligations based solely on the 
erroneous amount of his monthly VA compensation benefits for 
the period of time in question. 

The Board acknowledges that this case presents merit for both 
waiver of recovery of the overpayment and against such 
waiver.  On the one hand, waiver of recovery of the 
overpayment would provide the veteran with benefits to which 
he is not entitled.  On the other hand, the veteran apprised 
the RO of his impending change in marital status almost 
contemporaneously with the status change itself, and the RO's 
delay in effectuating that marital status change produced the 
substantially higher overpayment to the veteran.  Especially 
in such a close case, where the evidence is ins equipoise, 
the Board will apply the "benefit-of-the-doubt" rule under 
38 U.S.C.A. § 5107(b).  Thus, the Board concludes that 
recovery of the overpayment of the amount that had not been 
collected as of the Committee's April 2003 decision (that is, 
$843) is against the standards of equity and good conscience.  
To this extent, the Board grants the veteran's request for a 
waiver of recovery of $843 of the debt.  This is also the 
amount for which waiver of recovery was initially allowed by 
the March 2002 Committee decision.  The Board finds that 
granting waiver of recover of $843 of the debit is consistent 
with equity and good conscience.


ORDER

Waiver of recovery of $843 of the overpayment of VA 
disability compensation benefits is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


